Citation Nr: 1644081	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  11-04 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a disability characterized by right foot pain.  

2.  Entitlement to service connection for a disability characterized by left leg pain.  

3.  Entitlement to service connection for a disability characterized by an inability to walk fast.  

4.  Entitlement to service connection for a disability characterized by an inability to put pressure on the fingers.  

5.  Entitlement to service connection for a right ankle disability.  

6.  Entitlement to service connection for a back disability.  

7.  Entitlement to service connection for tendonitis of the left elbow.  

8.  Entitlement to service connection for tuberculosis.  

9.  Entitlement to service connection for a bilateral hearing loss disorder.  

10.  Entitlement to service connection for a psychiatric disability claimed as bipolar disorder.  

11.  Entitlement to service connection for diabetes mellitus.  

12.  Entitlement to service connection for a visual acuity disorder, claimed as secondary to diabetes mellitus.  

13.  Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, claimed as secondary to diabetes mellitus.  

14.  Entitlement to service connection for kidney failure, claimed as secondary to diabetes mellitus.  

15.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for a lip infection allegedly resulting from a dental procedure.  

16.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for a disability characterized by loss of sensation in the lower lip and chin, allegedly resulting from a dental procedure.  

17.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1977 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois.  

These issues were previously before the Board in June 2014, at which time they were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of service connection for a psychiatric disability and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A current right foot disability did not manifest during service and was not caused by any in-service disease, injury, or event during service.  

2.  Symptoms of a right foot disability were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  

3.  A current left leg disability did not manifest during service and was not caused by any in-service disease, injury, or event during service.  

4.  Symptoms of a left leg disability were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.

5.  A disability affecting walking speed did not manifest during service and was not caused by any in-service disease, injury, or event during service.  

6.  Symptoms of a disability affecting walking speed were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.

7.  A current disability of the fingers did not manifest during service and was not caused by any in-service disease, injury, or event during service.  

8.  Symptoms of a finger disability were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.

9.  A current right ankle disability did not manifest during service and was not caused by any in-service disease, injury, or event during service.  

10.  Symptoms of a right ankle disability were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.

11.  A current back disability did not manifest during service and was not caused by any in-service disease, injury, or event during service.  

12.  Symptoms of a back disability were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.

13.  A current left elbow disability did not manifest during service and was not caused by any in-service disease, injury, or event during service.  

14.  Symptoms of a left elbow disability were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.

15.  Tuberculosis did not manifest during service and was not caused by any in-service disease, injury, or event during service.  

16.  Symptoms of tuberculosis were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.

17.  A current diagnosis of hearing loss of either ear, as defined by VA regulation, has not been presented.  

18.  Diabetes mellitus did not manifest during service and was not caused by any in-service disease, injury, or event during service.  

19.  Symptoms of diabetes mellitus were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.

20.  A visual acuity disorder did not manifest during service and was not caused by any in-service disease, injury, or event during service, nor is this disorder due to or the result of a service-connected disability.  

21.  Symptoms of an organic disease of the nervous system, to include a visual acuity disorder, were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  

22.  Peripheral neuropathy of the upper extremities did not manifest during service and was not caused by any in-service disease, injury, or event during service, nor is this disorder due to or the result of a service-connected disability.  

23.  Symptoms of an organic disease of the nervous system, to include peripheral neuropathy of the upper extremities, were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  

24.  A kidney disability did not manifest during service and was not caused by any in-service disease, injury, or event during service, nor is this disorder due to or the result of a service-connected disability.  

25.  Symptoms of a kidney disorder, were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  

26.  The Veteran did not develop a lip infection or a neurological disability of the face and jaw as the result of dental care provided by VA.  

27.  The dental care provided the Veteran by VA was not characterized by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care to the Veteran.  

28.  There was no lack of informed consent or occurrence of an event not reasonably foreseeable in the provision of dental care to the Veteran by VA.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right foot disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


2.  The criteria for service connection for a left leg disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

3.  The criteria for service connection for a disability affecting walking speed have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

4.  The criteria for service connection for a finger disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

5.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

6.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

7.  The criteria for service connection for a left elbow disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

8.  The criteria for service connection for tuberculosis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

9.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2015).  

10.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

11.  The criteria for service connection for a visual acuity disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  

12.  The criteria for service connection for bilateral peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  

13.  The criteria for service connection for a kidney disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  

14.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a lip infection, claimed to have been caused by dental care provided by VA, have not been met.  38 U.S.C.A. §§ 1151, 5121A (West 2014); 38 C.F.R. § 3.361 (2015).  

15.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a disability characterized by loss of sensation in the lower lip and chin, claimed to have been caused by dental care provided by VA, have not been met.  38 U.S.C.A. §§ 1151, 5121A (West 2014); 38 C.F.R. § 3.361 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the appellant's claims, VA issued VCAA notice in the form of January 2007, April 2008, and August 2008 letters which informed him of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing the claims.  The initial VCAA notice letter was also issued to the appellant prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the appellant.  The appellant's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The medical evidence of record contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board has considered whether a VA examination or opinion was required to ascertain the nature and etiology of the claimed disabilities.  In this regard, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, the Board must consider: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Court has stated that the third element establishes a low threshold and requires only that the evidence indicates that there may be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, there is no duty on the part of VA to provide a medical examination.  As in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of how to substantiate the claim.  The Veteran has not provided any evidence suggesting any link to service for the claimed disabilities, nor has he indicated any other sources of records which could further elucidate the claims.  As the Veteran has not provided an indication that any current symptoms may be associated with service, a VA examination is not required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to the service connection claims for hearing loss and disabilities of the right foot and ankle, the Veteran was scheduled for January 2010 VA audiological and podiatry examinations, but failed to report and provided no explanation for his absence.  The Court has held that "[t]he duty to assist is not always a one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Where, as in the present case, the Veteran fails to report for VA examination, his service connection claim will be adjudicated based on the evidence of record.  38 C.F.R. § 3.655.  

The Board is not aware of, and the appellant has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

a. Right Foot and Ankle Disability and a Disability Affecting Walking Speed

The Veteran seeks service connection for disabilities of the right foot and ankle, and for a disability characterized by an inability to walk fast.  

Service treatment records indicate the Veteran reported symptoms of the right foot and ankle on several occasions during service.  In November 1977, the Veteran reported ill-fitting boots.  His boots were exchanged for another pair.  In January 1978, the Veteran again reported his boots were too large, causing him to sprain his right ankle.  On physical examination, his ankle was without edema, crepitus, or limitation of motion.  The impression was of "stress".  

The Veteran sought treatment in May 1978 for a sprained ankle, with initial injury four months prior, by his report.  Objective examination of the ankle was negative, with full range of motion and no swelling.  He was found to be fit for duty.  Also in May 1978, the Veteran sought a new arch support for his feet, stating his old device had worn out.  A new support was provided him.  A service separation examination was afforded him in June 1978, at which time he was without any noted abnormalities of the feet or lower extremities.  He did, however, state his feet hurt due to "army boots."  

Post-service, the Veteran did not seek treatment for a disability of the right foot, ankle, or legs for many years after service.  This lengthy period without complaint or treatment is one piece of evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  When considered along with the June 1978 service separation examination, which was negative for any diagnosis of an abnormality of the feet, ankles, or lower extremities, the Board must conclude that any in-service disease or injury of the lower extremities was acute and transitory during service, without lasting residuals.  More recent VA treatment records indicate diagnoses of possible peripheral neuropathy of the lower extremities, likely the result of diabetes mellitus.  No competent medical examiner has, however, suggested onset of a current disability of the lower extremities during service or within a year thereafter, or an etiological nexus between any current diagnosis and a disease, injury, or other incident of service.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a right foot or ankle disability, or a disability characterized by an inability to walk fast.  While the Veteran did report right foot and ankle pain during service, objective clinical findings at that time were essentially within normal limits, and the service separation examination was negative for any abnormalities of the lower extremities, suggesting any in-service disease or injury was acute and transitory.  Moreover, he did not report or seek treatment for a disorder of either lower extremity for many years following service.  Thus, the Board must conclude any current disabilities of the lower extremities were not incurred during service.  As was noted above, the Veteran failed to report for the scheduled January 2010 VA podiatry examination, and provided no explanation for his absence.  Thus, evidence which may have been developed at that examination may not be considered at this time.  

Finally, the Veteran has alleged his current claimed disabilities of the right foot, ankle, and lower extremities had their onset in service, or are the result of in-service diseases or injuries.  As a layperson, however, he is not capable of making medical conclusions; thus, these statements regarding causation and aggravation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, the claimed disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the statements made by the Veteran therein cannot be accepted as competent medical evidence.  The Board also finds the Veteran lacks credibility, as he has been described by various examiners as a poor historian, often providing confusing and conflicting reports of his prior medical history.  The Veteran has also not stated he is reporting the conclusions as told to him by a competent expert, and his lay assertions have not later been confirmed by such an expert.  

As such, the Board finds that the preponderance of the evidence is against the claims for service connection for disabilities of the right foot and ankle, and for a disability characterized by an inability to walk fast.  Insomuch as the evidence suggests peripheral neuropathy of the lower extremities as secondary to diabetes mellitus, service connection for peripheral neuropathy is also not warranted where service connection for diabetes has itself been denied.  Consequently, because a preponderance of the evidence is against these claims, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

b. Left Leg Disability, Finger Disability, Back Disability, Tendonitis of the Left Elbow, Tuberculosis, Diabetes Mellitus, Visual Acuity Disorder, Peripheral Neuropathy of the Upper Extremities, and Kidney Failure

The Veteran seeks service connection for disabilities characterized by left leg pain and an inability to put pressure on the fingers.  He also seeks service connection for a back disability, tendonitis of the left elbow, tuberculosis, and diabetes mellitus.  Finally, he asserts service connection is warranted for peripheral neuropathy of the upper extremities, a visual acuity disorder, and kidney failure, all as secondary to diabetes mellitus.  

Review of the service treatment records establishes that the Veteran did not seek treatment for and was not diagnosed with disabilities of the left leg, fingers, back, or left elbow during service.  The service treatment records are negative for any diagnosis of or treatment for tuberculosis, a visual acuity disorder, peripheral neuropathy, kidney failure, and diabetes mellitus.  Likewise, the June 1978 service separation examination was negative for any findings related to the claimed disabilities, and the Veteran did not seek treatment for nor was he diagnosed with any of these disabilities for many years after service separation.  This lengthy period without complaint or treatment is one piece of evidence that there has not been ongoing symptomatology for the claimed disabilities, and weighs heavily against the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, no competent expert has suggested onset of the any of the claimed disabilities during active duty service, or as the result of any disease, injury, or incident of service therein.  

Based upon review of the record, the Veteran does not appear to assert onset of these disabilities during service.  For example, in a January 2008 informal claim, the Veteran attributed his back condition and other musculoskeletal complaints to a car accident.  Likewise, in an April 2010 statement, the Veteran again stated his back and various other orthopedic disabilities were the result of a motor vehicle accident in 1998, when he was struck by a car while riding his bicycle.  Private medical records confirm the Veteran was involved in a motor vehicle accident in January 1998, in which he was struck by a car while on a bicycle.  He reported pain of the head, right shoulder, right hip, left elbow, and right knee.  X-rays of the skull, cervical spine, right shoulder, knee, and hip were all negative.  His pain was thought to be musculoskeletal in nature.  

As noted above, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally may not be awarded for the claimed disabilities where they had their onset many years after service separation, and due to causes, such as the 1998 motor vehicle accident, completely unrelated to service.  In the absence of any competent evidence linking any of the claimed disabilities to service, service connection for these disabilities must be denied.  

Finally, the Veteran has alleged that at least some of his current claimed disabilities had their onset in service, or are the result of in-service diseases or injuries.  As a layperson, however, he is not capable of making medical conclusions; thus, these statements regarding causation and aggravation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, the claimed disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the statements made by the Veteran therein cannot be accepted as competent medical evidence.  The Board also finds the Veteran lacks credibility, as he has been described by various examiners as a poor historian, often providing confusing and conflicting reports of his prior medical history.  The Veteran has also not stated he is reporting the conclusions as told to him by a competent expert, and his lay assertions have not later been confirmed by such an expert.  

As such, the Board finds that the preponderance of the evidence is against the claims for service connection for disabilities of the back, fingers, left leg, and left elbow.  Service connection must also be denied for tuberculosis and diabetes mellitus, as the Veteran has not presented any competent evidence linking either of these disorders service.  Regarding service connection for a visual acuity disorder, peripheral neuropathy of the upper extremities, and kidney failure, all claimed as secondary to diabetes mellitus, service connection is also not warranted where service connection for diabetes has itself been denied.  Consequently, because a preponderance of the evidence is against these claims, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

c. Hearing Loss

The Veteran seeks service connection for a bilateral hearing loss disorder.  He asserts he has bilateral hearing loss as a result of his noise exposure during service, to include exposure to rifle and artillery fire during service.  He alleges he first noticed a loss of hearing acuity during service, and service connection is therefore warranted.  Review of the service personnel records confirm the Veteran's initial assignment during service was in artillery.  

Sensorineural hearing loss is considered by VA to be an organic disease of the nervous system and is thus subject to presumptive service connection under 38 CFR § 3.309(a).  M21-1MR III.iv.4.B.12.a.  Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

On service entrance audiological evaluation in November 1977, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
0
LEFT
5
0
0
0
0

In February 1978, the Veteran reported unspecified left ear problems, stating he did not wish to be assigned to an artillery unit.  No disorder of the ear was diagnosed at that time.  

On service separation audiological evaluation in June 1978, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
N/A
5
LEFT
10
5
5
N/A
5

No abnormalities of the ears were noted on physical examination, and none were reported by the Veteran at that time.  

Post-service, the record does not reflect a competent diagnosis of a hearing loss disorder, as defined by VA regulations.  As noted above, the Veteran was scheduled for a VA audiological examination in January 2010, but failed to report at the scheduled time.  VA outpatient treatment records also reflect multiple referrals to audiology, but the Veteran apparently failed to follow up with these.  

Thus, with respect to this claim, the competent evidence of record does not reflect that the Veteran currently has a bilateral hearing loss disability for VA purposes or has had such disability at any point during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  A current disability is central to any service connection claim, and in the absence of competent evidence of either a current hearing loss disorder or tinnitus, service connection for these disorders must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In so deciding, the Board notes that the Veteran is not prevented from filing in the future a new service connection claim for a hearing loss disorder, should his hearing acuity decline to the extent that it becomes a disability for VA purposes.  

The Veteran himself asserted in his written statements that his bilateral hearing loss disorder was incurred during service.  While he is competent to report such symptomatology as a perceived decline in hearing acuity, he is not competent to assert that a permanent decline in hearing acuity was occurred in service or is otherwise related to in-service acoustic trauma.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the appellant's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony is not competent in the present case, because the appellant is not competent to diagnosis a hearing loss disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  While he is competent to testify regarding such observable symptomatology as a decline of hearing acuity, he is not competent to testify regarding the internal workings of the ear.  The appellant has also not reported a medical opinion told to him by a competent expert, and his assertions have not later been corroborated by a competent expert.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a bilateral hearing loss disorder, as no such disorder was either incurred in service, manifested to a compensable degree within a year thereafter, or is otherwise etiologically related to service; therefore, this claim must be denied.  The benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

d. Compensation Pursuant to 38 U.S.C.A. § 1151

The Veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 for a lip infection and loss of sensation in the lower lip and chin, allegedly the result of VA dental care.  

The law provides that compensation may be paid for a qualifying additional disability or death not the result of the veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the veteran when the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.  38 U.S.C.A. § 1151.  

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability due to hospital care, medical or surgical treatment, examination, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361.  

If additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability or death.  See 38 C.F.R. § 3.361(c)(1).  

In addition, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  It must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's, informed consent.  To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  Whether the proximate cause of a veteran's additional disability or death was an event not recently foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).  

In the present case, VA treatment records indicate he was afforded dental care provided by VA in 2007 and 2008.  This care included oral surgery in November 2007 to remove an impacted tooth.  No complications were noted during or following this operation.  He initially reported numbness of the lip and jaw area, but his complaints were inconsistent with any known pattern of nerve injury, and the surgery site was noted to be well-healed, without evidence of infection or other complications.  The competent post-surgical evidence of record is negative for any disability resulting from the Veteran's VA dental care.  

Overall, the Board finds that the weight of the evidence of record demonstrates that the Veteran does not have any disability of the lip or facial area caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in rendering dental treatment between 2007-08.  The competent evidence of record reflects no post-operative complications related to the Veteran's oral surgery and post-operative follow-up.  

In addition, the Board finds that there was no absence of informed consent or the occurrence of an event not reasonably foreseeable for the Veteran's alleged disability claimed herein under the provisions of 38 U.S.C.A. § 1151(a)(1)(B); 38 C.F.R. § 3.361(d)(1)(ii),(2).  There is no contention that the dental care provided by VA was nonconsensual.  

Additionally, while the Veteran asserts that he has current neurological disability as a result of his dental care, the Board finds that, as a layperson, he is not competent to offer medical opinion evidence.  See Jandreau, 492 F.3d at 1372.  Neurological disorders such as alleged by the Veteran is not susceptible to lay observation, and therefore his statements regarding the etiology of the alleged disorders is not competent evidence.  The Board also notes that the Veteran has been characterized by various VA examiners as a poor historian, with varied and inconsistent reports of his alleged disabilities; thus, the Board does not find his lay statements to be credible.  The Veteran has also not stated he is reporting the conclusions as told to him by a competent expert, and his lay assertions have not later been confirmed by such an expert.  

As such, the Board finds that the preponderance of the evidence is against the claims for compensation pursuant to 38 U.S.C.A. § 1151 for a lip infection and loss of sensation in the lower lip and chin.  Consequently, because a preponderance of the evidence is against these claims, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 1151 compensation for a lip infection and loss of sensation in the lower lip and chin is denied.  See 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for a right foot disability is denied.  

Service connection for a disability characterized by left leg pain is denied.  

Service connection for a disability characterized by an inability to walk fast is denied.  

Service connection for a finger disability, claimed as an inability to put pressure on the fingers, is denied.  

Service connection for a right ankle disability is denied.  

Service connection for a back disability is denied.  

Service connection for tendonitis of the left elbow is denied.  

Service connection for tuberculosis is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for diabetes mellitus is denied.  

Service connection for a visual acuity disorder, to include as secondary to a service-connected disability, is denied.  

Service connection for peripheral neuropathy of the upper extremities, to include as secondary to a service-connected disability, is denied.  

Service connection for kidney failure, to include as secondary to a service-connected disability, is denied.  

Compensation pursuant to 38 U.S.C. § 1151 for a lip infection is denied.  

Compensation pursuant to 38 U.S.C. § 1151 for a disability characterized by loss of sensation in the lower lip and chin is denied.  


REMAND

Service Connection - Psychiatric Disability

The Veteran seeks service connection for a psychiatric disability.  While he was not diagnosed with a psychiatric disability in service, he did display maladaptive behavior on several occasions during that time.  In May 1978, the Veteran received an Article 15 for failure to obey a lawful order.  Service personnel records further indicate the Veteran underwent disciplinary actions involving failures to be at his appointed location and failures to wear a clean and proper uniform.  In June 1978, the Veteran was afforded a general discharge due to an inability to meet military standards.  He was noted to have marginal duty performance, a lack of promotion potential, and an apathetic attitude toward military duties.  

The Veteran sought private psychiatric treatment in August 1993, at which time he was diagnosed with major depression.  A date of onset was not provided.  In a June 2011 statement, a VA physician, N.A., M.D., stated the Veteran's current diagnoses included bipolar disorder and a personality disorder.  

In summation, the evidence of record indicates a pattern of inappropriate behavior in service and a continuity of such symptomatology for many years thereafter, resulting in current diagnoses of psychiatric disorders, to include depression and bipolar disorder.  The Board finds this evidence sufficient to warrant a VA medical opinion to determine the etiology of any current psychiatric disabilities.  

Finally, adjudication of the Veteran's TDIU claim must also be deferred, as this issue is inextricably-intertwined with the issue being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a psychiatrist or similar specialist for an opinion regarding the etiology of any current psychiatric disorder.  An in-person examination of the Veteran is not required if the requested opinion can be rendered without resorting to speculation or unless otherwise deemed necessary by the reviewing examiner.  

The VA examiner should note any current psychiatric disorders confirmed within the record.  For any noted disorder, the examiner is requested to state whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder had its onset during active duty service.  If a psychosis is diagnosed, the examiner should state whether it is at least as likely as not the psychosis had its onset during service or within a year thereafter.  A rationale should be given for all opinions and conclusions rendered.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


